FILED
                             NOT FOR PUBLICATION                            MAR 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SATNAM SINGH MULTANI,                             No. 07-71305

               Petitioner,                        Agency No. A096-143-885

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Satnam Singh Multani, a native and citizen of India, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Multani also seeks review of the IJ’s finding that he filed a frivolous application

for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence findings of fact, including adverse credibility determinations.

See Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001). We review a

determination that an applicant knowingly made a frivolous application for asylum

for compliance with a procedural framework outlined by the BIA. See Ahir v.

Mukasey, 527 F.3d 912, 917 (9th Cir. 2008). We review de novo due process

claims. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2002). We deny the

petition for review.

      Boota Singh Basi prepared Multani’s asylum application. The IJ found

Multani’s application to be false, based on Basi’s testimony that he made up

Multani’s claim, and the government’s submission of a second application, nearly

identical in content and form, that Basi prepared and filed four months before

filing Multani’s. Substantial evidence supports the IJ’s adverse credibility

determination. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004)

(fraudulent documents going to the heart of claim may justify adverse credibility

determination); see also Fernandes v. Holder, 619 F.3d 1069, 1075 (9th Cir. 2010)

(adverse credibility determination was supported by substantial evidence based, in

part, on Boota Singh Basi’s testimony that every application he filed was false). In


                                           2                                    07-71305
the absence of credible testimony, Multani’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      Because Multani’s CAT claim is based on the same testimony found to be

not credible, and he does not point to any other evidence to show it is more likely

than not he will be tortured if returned to India, his CAT claim also fails. See id. at

1156-57.

      The record does not compel reversal of the IJ’s determination that Multani

filed a frivolous asylum application because: (1) Multani was given notice of the

consequences of filing a frivolous application; (2) the IJ made specific findings

that Multani knowingly filed a frivolous application based on his submission of a

false asylum application; (3) the IJ’s frivolous findings were supported by a

preponderance of the evidence; and (4) Multani was given sufficient opportunity to

explain. See Ahir, 527 F.3d at 917-19; In re Y-L-, 24 I. & N. Dec. 151, 155-162

(BIA 2007).

      Multani contends his due process rights were violated because he was not

given an advance copy of the evidence submitted against him, and was therefore

deprived of any meaningful cross examination of the evidence and witness

presented against him. This contention is belied by the record. See Lata v. INS,




                                           3                                    07-71305
204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice for

petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           4                                 07-71305